  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 1 of 16 PageID #: 44



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 MICHAEL SCHMALTZ,                                 )
                                                   )
                  Plaintiff,                       )
                                                   )
           v.                                      )         No. 4:19-cv-00677-AGF
                                                   )
 ALACIOUS MCKISSIC, et al.,                        )
                                                   )
                  Defendants,                      )

                                 MEMORANDUM AND ORDER

         This matter comes before the Court on review of self-represented plaintiff Michael

Schmaltz’s amended complaint pursuant to 28 U.S.C. § 1915. For the reasons discussed below,

the Court will dismiss this action for lack of subject matter jurisdiction, and for failure to state a

claim.

                                 Legal Standard on Initial Review

         Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 2 of 16 PageID #: 45



2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

       On March 27, 2019, plaintiff filed a pro se complaint naming Alacious McKissic and Elma

McBroom as defendants. (Docket No. 1). Along with the complaint, plaintiff filed a motion for

leave to proceed in forma pauperis, and a motion for appointment of counsel. (Docket No. 2;

Docket No. 3).

       In the complaint, plaintiff stated that on October 22, 2018, he reported a rodent infestation

to defendant McKissic. (Docket No. 1 at 7). He informed McKissic that the rodents had caused

him to fall and hurt himself. McKissic purportedly responded by threatening to throw plaintiff out



                                                  2
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 3 of 16 PageID #: 46



of the building because plaintiff had damaged apartment property. Plaintiff asserted that McKissic

“went on a rampage,” threatening and harassing him. Plaintiff stated that he was scared and called

the police, but the two officers who responded advised him “that they had no jurisdiction over the

matter.” (Docket No. 1 at 7-8).

       Following the incident on October 22, plaintiff stated that he was “harassed and threatened

for a period of three months” by unnamed staff and tenants. (Docket No. 1 at 8). Plaintiff alleged

that McKissic “later used this incident to have [him] illegally evicted from [his] apartment.”

       Late in the morning of October 23, 2018, defendants McKissic and McBroom knocked on

plaintiff’s apartment door. They “announced that they were entering the apartment,” even though

plaintiff advised them he was in the shower and to call to make an appointment. (Docket No. 1 at

9). Plaintiff alleged that McKissic and McBroom “illegally unlocked [his] door and barged into

the room,” even though he was naked. Moreover, when McKissic opened the door, she knocked

over a table, causing damage to plaintiff’s laptop computer, his notebook computer, his cellphone,

and a recovery CD.

       Even before McKissic and McBroom entered his apartment, plaintiff called 911.

Eventually, two St. Louis police officers arrived. Plaintiff told the officers he was running late for

a medical appointment, so they told him that they would leave a report number and their names at

the front desk. However, plaintiff asserted that he never received this information.

       On October 29, 2018, at approximately 5:00 p.m., front desk personnel at Stamping Lofts

granted “two St. Louis deputies” access to his apartment without a warrant, because defendant

McBroom had ordered him placed into a psychiatric facility. Plaintiff alleged that McBroom did

this “purely to harass him.” He asked the deputies for a warrant or an order signed by a judge.

When the deputies could not produce such a document, plaintiff advised them that they were in



                                                  3
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 4 of 16 PageID #: 47



his apartment illegally and asked them to leave. At this point, plaintiff claimed that “the deputies

became agitated and violent.” He also accused the deputies of assaulting him “with mace and

physical force,” and also tasering him, despite him behaving “very peacefully.” (Docket No. 1 at

11). These deputies were not identified in the original complaint, or named as defendants.

       In the original complaint, plaintiff sought $1,197 for his damaged property; $50,000 in

damages for emotional suffering; and a further $100,000 for pain and suffering. He also wanted

all his damaged property to be replaced, and for defendant McKissic to pay his rent and utilities

for the next year. Furthermore, he wanted McKissic to pay all other expenses associated with

finding new accommodations, including hotel costs. (Docket No. 1 at 12).

       On August 1, 2019, the Court ordered plaintiff to show cause why his case should not be

dismissed for lack of subject matter jurisdiction. (Docket No. 4). Specifically, the Court noted that

plaintiff’s stated basis for federal question jurisdiction – 18 U.S.C. § 241 – was a criminal statute

that did not provide him with a private right of action. Furthermore, the Court noted that plaintiff

had not stated a claim pursuant to 42 U.S.C. § 1983 because he had not alleged that defendants

were acting under color of state law, or that they had deprived him of a constitutionally protected

federal right. Finally, the Court explained that diversity jurisdiction was not present, because he

had not established diversity between the parties. The Court directed plaintiff to submit a response

within thirty days.

       Plaintiff never submitted a show cause response. Instead, he filed an amended complaint

on the same day that the Court ordered him to show cause. (Docket No. 6).

                                    The Amended Complaint

       Plaintiff’s amended complaint is typewritten on a Court-provided civil complaint form. He

names the following defendants: Laurie Phillips; Nancy Yohe; John Belcher; Terry Brown;



                                                 4
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 5 of 16 PageID #: 48



Alacious McKissic; and Elma McBroom. (Docket No. 6 at 1). Plaintiff states that the Court has

federal question jurisdiction pursuant to 18 U.S.C. § 24, “Conspiracy Against Citizens Rights.”

(Docket No. 6 at 3).

        In the “Statement of Claim” section of the form complaint, plaintiff states that on October

15, 2018, he saw a rodent. (Docket No. 6 at 6). While attempting to exterminate the rodent, he fell

backwards off a chair, damaging the door. When he reported the incident to building manager

McKissic, she told him that she was going to have him evicted. In response, plaintiff states that he

called the police to report “the threat.”

        On October 17, 2018, plaintiff claims that defendants McKissic and McBroom entered his

apartment with a master key, breaking his computer, phone, and several computer discs. According

to plaintiff, the police “responded and did nothing.” Plaintiff alleges that both the Stamping Lofts

apartment and the Saint Patrick Center “retaliated with a retaliatory eviction notice.”

        On October 22, 2018, plaintiff states that Stamping Lofts management led two St. Louis

deputies into his apartment. The deputies allegedly advised plaintiff that defendants Belcher and

McBroom had “sent them to put [him] in a mental institution.” According to plaintiff, Belcher

works at the Saint Patrick Center, where he is supposed to get the funds for rent assistance, bus

passes, and medication assistance. (Docket No. 6 at 8). Meanwhile, plaintiff states that McBroom

“was a person from a different program who had no reason to be communicating with [him] at

all.” When plaintiff insisted that the deputies show him a warrant or court order, he claims that he

was pepper sprayed, tasered, and beaten. (Docket No. 6 at 6). Afterwards, he states that he was

taken by ambulance to a “mental institution” at Barnes Jewish Hospital.

        On October 28, 2018, plaintiff claims that defendant “Yohe and her husband drove

past…[his] apartment building[,] laughing and taunting [him] in a white pick up truck.” Plaintiff



                                                 5
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 6 of 16 PageID #: 49



states that Yohe is the program director at the Saint Patrick Center, and is in charge of the

programs. (Docket No. 6 at 8).

       During this period of time, plaintiff states that he was attempting to appeal his eviction.

(Docket No. 6 at 6). Meanwhile, he claims that the Saint Patrick Center “continued to harass [him]

and deny [him] proper assistance.” He asserts that he fought his eviction and should have won, but

was forced out of his apartment.

       Plaintiff states that he had to live in a hotel for four months. During that period, he alleges

that the Saint Patrick Center “continued the abuse and assault by repeatedly not paying the bill

every three to four days.” Plaintiff further states that he was unable to make medical appointments,

unable to receive medication, and unable to prepare food.

       Plaintiff asserts that defendant Brown, a housing caseworker employed by the Saint Patrick

Center, led him to several apartments. (Docket No. 6 at 2, 6, 8). However, because plaintiff owed

money on past utilities, he was denied. (Docket No. 6 at 6). Plaintiff asserts that Brown knew this,

and that he informed Brown that she would have to use the utilities assistance program. Plaintiff

further claims that Brown never “attempted to assist [him] with the rent assistance program,” and

that Brown was “always leading [him] in different directions [and] refusing to utilize programs

that” would help him with medications or doctors not covered by his insurance. Plaintiff also

asserts that Brown would harass him by telling him that the Saint Patrick Center could not keep

paying his hotel bill. (Docket No. 6 at 8).

       Plaintiff acknowledges that the Saint Patrick Center “would sometimes help.” (Docket No.

6 at 6). Nevertheless, he also contends they always claimed to be too busy to assist him, even

though they receive both state and federal grants. Plaintiff further accuses the Saint Patrick Center




                                                 6
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 7 of 16 PageID #: 50



of using hundreds of millions of dollars in government grants “for self enrichment.” (Docket No.

6 at 6-7).

        Plaintiff states that he has “made numerous complaints” to defendant Phillips, who is the

director in charge of “[these] persons of [interest],” as well as to defendants Yohe, Belcher, and

numerous elder abuse hotlines. (Docket No. 6 at 8). He contends that the Saint Patrick Center “has

been hostile to [him] for reasons [he does] not understand or know.” As a result, he states that he

has been placed back into a nursing home, where his physical and mental health have deteriorated.

        For relief, plaintiff seeks to have the Saint Patrick Center continue providing him rent

assistance, medication assistance, transportation assistance, and utility assistance. (Docket No. 6

at 9). He also wants the Court to intervene and place all government assistance that the Saint

Patrick Center is contracted to administer into a trust fund. Finally, plaintiff seeks to have the Saint

Patrick Center stop interfering in his investigation of their programs, and to stop using spyware on

his phone and computer.

                                              Discussion

        Plaintiff has filed an amended complaint against various defendants accusing them of

failing to provide him with rental, medical, and utility assistance. This amended complaint replaces

the original complaint plaintiff filed on March 27, 2019. See In re Wireless Tel. Fed. Cost Recovery

Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint

supercedes an original complaint and renders the original complaint without legal effect”). Like

the original complaint, however, the amended complaint does not establish the Court’s subject

matter jurisdiction over this matter. Moreover, plaintiff has failed to state a claim upon which relief

can be granted. As such, for the reasons discussed below, this action must be dismissed without

prejudice.



                                                   7
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 8 of 16 PageID #: 51



    A. Subject Matter Jurisdiction

        Subject matter jurisdiction refers to a court’s power to decide a certain class of cases.

LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006). “Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto.” Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986). See also Gunn v. Minton, 568 U.S. 251, 256 (2013) (“Federal courts are

courts of limited jurisdiction, possessing only that power authorized by Constitution and statute”).

The presence of subject matter jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990). See also

Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (“The threshold requirement in every

federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases”). As such, the issue of subject matter

jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,

567 F.3d 976, 982 (8th Cir. 2009).

        Federal courts have subject matter jurisdiction over both federal question cases and

diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F.3d 1017, 1020 (8th Cir. 2007) (finding that subject matter jurisdiction is lacking

if neither diversity of citizenship nor federal question jurisdiction applies); and McLaurin v. Prater,

30 F.3d 982, 984-85 (8th Cir. 1994) (noting that Congress has directed that district courts shall

have jurisdiction in both federal question and diversity cases). Here, plaintiff asserts that his case

arises under federal question jurisdiction. As explained below, however, plaintiff has not shown

that either federal question or diversity jurisdiction exists.




                                                   8
  Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 9 of 16 PageID #: 52



   B. Federal Question Jurisdiction

       Federal question jurisdiction gives district courts “original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States.” Griffioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F.3d 1182, 1188 (8th Cir. 2015). See also 28 U.S.C. § 1331. Whether a

claim arises under federal law is determined by reference to the “well-pleaded complaint.” Great

Lakes Gas Transmission Ltd. P’ship v. Essar Steel Minn. LLC, 843 F.3d 325, 329 (8th Cir. 2016).

The well-pleaded complaint rule provides that jurisdiction exists only when a federal question is

presented on the face of a plaintiff’s properly pleaded complaint. Markham v. Wertin, 861 F.3d

748, 754 (8th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1139

(8th Cir. 2014) (“Under the well-pleaded complaint rule, a federal question must exist on the face

of the plaintiff’s properly pleaded complaint in order to establish federal question subject matter

jurisdiction”). Plaintiff’s complaint must establish “either that federal law creates the cause of

action or that the plaintiff’s right to relief necessarily depends on the resolution of a substantial

question of federal law.” Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir. 1998).

       A claim brought pursuant to 42 U.S.C. § 1983 “arises under federal law and will support

federal-question jurisdiction pursuant to § 1331.” Convent Corp. v. City of North Little Rock, Ark.,

784 F.3d 479, 483 (8th Cir. 2015).

       Here, plaintiff asserts that the Court has federal question jurisdiction pursuant to 18 U.S.C.

§ 24, “Conspiracy Against Citizens Rights.” (Docket No. 6 at 3). It is a bit unclear if plaintiff is

actually referring to 18 U.S.C. § 24, which contains definitions relating to a federal health care

offense, or if he meant to refer to 18 U.S.C. § 241, as he did in the original complaint, which

provides the elements of the crime of conspiracy against rights. In either event, neither statute

gives this Court jurisdiction over his claims.



                                                 9
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 10 of 16 PageID #: 53



       As previously explained in the Court’s show cause order, 28 U.S.C. § 241 is a criminal

statute that prohibits two or more individuals from conspiring to violate the civil rights of another.

See United States v. Blakeney, 876 F.3d 1126, 1131 (8th Cir. 2017). However, “the fact that a

statute has been violated and some person harmed does not automatically give rise to a private

cause of action in favor of that person.” Touche Ross & Co. v. Redington, 442 U.S. 560, 568

(1979). Rather, like substantive federal law itself, a private right of action to enforce a federal law

must be created by Congress. Alexander v. Sandoval, 532 U.S. 275, 286 (2001). To that end, a

criminal statute may provide an implied right of action if Congress intended to do so in enacting

the statute. Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F.3d 402, 407 (8th Cir. 1999). In

order to determine whether a private right of action exists, a court must consider four factors:

               (1) whether the plaintiff is a member of the class for whose benefit
               the statute was enacted; (2) whether Congress intended, explicitly or
               implicitly, to create such a remedy; (3) whether a private remedy is
               consistent with the underlying legislative scheme; and (4) whether a
               private right based on a federal statute would interfere with an area
               relegated to state law.

Id. at 408-09 (citing Cort v. Ash, 422 U.S. 66, 78 (1975)). The “ultimate issue” of this analysis is

the intent of Congress, and “unless this congressional intent can be inferred from the language of

the statute, the statutory structure, or some other source, the essential predicate for implication of

a private remedy simply does not exist.” Thompson v. Thompson, 484 U.S. 174, 179 (1988).

       With regard to 18 U.S.C. § 241, it is a bare criminal statute that does not provide for a

private right of action. See U.S. v. Wadena, 152 F.3d 831, 846 (8th Cir. 1998) (“Courts have

repeatedly held that there is no private right of action under [18 U.S.C.] § 241, even though the

statute allows federal authorities to pursue criminal charges”); Cok v. Cosentino, 876 F.2d 1, 2 (1st

Cir. 1989) (stating that only a United States prosecutor can bring a complaint under 18 U.S.C. §§

241-242, and that the “statutes do not give rise to a civil action for damages”); and Storm-Eggink

                                                  10
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 11 of 16 PageID #: 54



v. Gottfried, 409 Fed. Appx. 426, 427 (2nd Cir. 2011) (stating that “nothing in the language or

structure of [18 U.S.C.] § 241 suggests that Congress intended to create a private right of action”).

Therefore, this section cannot provide a basis for federal question jurisdiction.

        Likewise, 18 U.S.C. § 24 does not provide a private right of action. It is a criminal statute

that provides the definitions for “Federal health care offense” and “health care benefit program.”

Nothing in the statutory language indicates a Congressional intent to provide for a civil action for

damages. Indeed, it is unclear from plaintiff’s allegations why this statutory section is relevant at

all. As such, this section also cannot provide a basis for federal question jurisdiction.

        Though plaintiff has not alleged a violation under 42 U.S.C. § 1983, the Court notes that

even if he had, he has failed to state a claim. “To state a claim under section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States.” Wong v.

Minnesota Dep’t of Human Servs., 820 F.3d 922, 934 (8th Cir. 2016). Specifically, “a plaintiff must

allege sufficient facts to show (1) that the defendant(s) acted under color of state law, and (2) that

the alleged wrongful conduct deprived the plaintiff of a constitutionally protected federal right.”

Zutz v. Nelson, 601 F.3d 842, 848 (8th Cir. 2010). A plaintiff bringing a § 1983 action must include

in his complaint “either direct or inferential allegations respecting all the material elements

necessary to sustain a recovery under some viable legal theory.” Brooks v. Roy, 776 F.3d 957, 960

(8th Cir. 2015).

        Here, plaintiff has not alleged that any of the defendants are state actors or that they were

acting under color of state law. Rather, defendant McKissic is an apartment manager, while the

remaining defendants are employed by or affiliated with the Saint Patrick Center. Though plaintiff

is not particularly clear on this point, it appears from his “Statement of Claim” that the Saint Patrick

Center is a local charitable organization that was providing plaintiff housing assistance. In other



                                                  11
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 12 of 16 PageID #: 55



words, the Saint Patrick Center is not alleged to be a state agency. Furthermore, none of the

defendants are alleged to be public officials, and there is no indication that any of these private-

party defendants acted under color of state law. See Gibson v. Regions Fin. Corp., 557 F.3d 842,

846 (8th Cir. 2009) (stating that a private party may only be liable under § 1983 “if it is a willful

participant in joint activity with the State or its agents”); and Mershon v. Beasley, 994 F.2d 449,

451 (8th Cir. 1993) (explaining that in order to state a claim against a private party under § 1983,

the plaintiff “must allege, at the very least, that there was a mutual understanding, or a meeting of

the minds, between the private party and the state actor”). Finally, plaintiff’s brief mention of the

Saint Patrick Center receiving state grants does not make it into a state agency, because there is no

indication that the state directed the Saint Patrick Center’s actions or were involved in its decisions.

See Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936 (1982) (explaining that the “state action

requirement” works to avoid “imposing on the State, its agencies or officials, responsibility for

conduct for which they cannot fairly be blamed”).

       Even if plaintiff had demonstrated that defendants acted under color of state law, his claim

would still fail, because he has not shown that he was deprived of a constitutionally protected

federal right. Plaintiff points to no specific constitutional violation, and the Court cannot find one

in the facts he has presented. Thus, plaintiff has failed to establish either element of a claim

pursuant to 42 U.S.C. § 1983. As such, § 1983 does not provide a jurisdictional basis.

       By and large, federal question jurisdiction is invoked by a plaintiff pleading a cause of

action created by federal law, such as claims under 42 U.S.C. § 1983. Grable & Sons Metal Prods.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). However, in certain cases, federal question

jurisdiction will also lie over state law claims implicating significant federal issues. Id. See also

Pet Quarters, Inc. v. Depository Trust & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009)



                                                  12
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 13 of 16 PageID #: 56



(“Federal jurisdiction may be found from a complaint if adjudication of a state claim would turn

on a federal constitutional or other important federal question, even where only state law issues

have been pled”).

        As previously noted, plaintiff’s fact are insufficient to support a claim under 42 U.S.C. §

1983. Nothing in his “Statement of Claim” provides a separate basis for federal question

jurisdiction. That is, with the exception of the federal criminal statutes noted above, plaintiff refers

the Court to no federal statute, federal treaty, or constitutional provision as being at issue in this

case. He is not suing the federal government, a federal officer, or a federal agency. He also does

not claim that these alleged incidents took place on federal property or involved federal employees.

In short, there is nothing in the amended complaint to demonstrate “either that federal law creates

the cause of action or that the plaintiff’s right to relief necessarily depends on the resolution of a

substantial question of federal law.” See Williams, 147 F.3d at 702. Therefore, the Court lacks

federal question jurisdiction over plaintiff’s case.

    C. Diversity Jurisdiction

        “Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant.” Ryan

ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). A complaint

making a good faith allegation of the jurisdictional amount is sufficient to confer jurisdiction.

Scottsdale Ins. Co. v. Universal Crop Prot. All., LLC, 620 F.3d 926, 931 (8th Cir. 2010). However,

a “complaint will be dismissed if it appears to a legal certainty that the claim is really for less than

the jurisdictional amount.” Id. See also Kopp v. Kopp, 280 F.3d 883, 884 (8th Cir. 2002). “The

legal certainty standard is met where the legal impossibility of recovery is so certain as virtually



                                                  13
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 14 of 16 PageID #: 57



to negative the plaintiff’s good faith in asserting the claim.” Peterson v. The Travelers Indem. Co.,

867 F.3d 992, 995 (8th Cir. 2017).

        “Complete diversity of citizenship exists where no defendant holds citizenship in the same

state where any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342,

346 (8th Cir. 2007). For purposes of diversity, state citizenship requires an individual’s physical

presence in the state coupled with an indefinite intention to remain there. Blakemore v. Missouri

Pac. R.R. Co., 789 F.2d 616, 618 (8th Cir. 1986).

        In this case, plaintiff has failed to establish the diversity of the parties. As plaintiff is a

citizen of Missouri, he must demonstrate that none of the defendants are also Missouri citizens.

However, to the extent that plaintiff has provided addresses for the Missouri defendants, those

addresses are located in St. Louis, Missouri. Certainly, he has done nothing to show that none of

the defendants “holds citizenship in the same state where…plaintiff holds citizenship.” See

OnePoint Solutions, 486 F.3d at 346. Therefore, the Court lacks diversity jurisdiction over

plaintiff’s case.

    D. Failure to State a Claim

        “The essential function of a complaint under the Federal Rules of Civil Procedure is to give

the opposing party fair notice of the nature and basis or grounds for a claim, and a general

indication of the type of litigation involved.” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d

843, 848 (8th Cir. 2014). In order to state a claim, a plaintiff must demonstrate a plausible claim

for relief, which is more than a “mere possibility of misconduct.” Ashcroft, 556 U.S. at 679. That

is, the complaint must contain enough factual allegations to raise a right to relief above the

speculative level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Torti v.

Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (“Courts are not bound to accept as true a legal conclusion



                                                  14
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 15 of 16 PageID #: 58



couched as a factual allegation, and factual allegations must be enough to raise a right to relief

above the speculative level”). “While the court must accept allegations of fact as true…the court

is free to ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping

legal conclusions cast in the form of factual allegations.” Wiles v. Capitol Indem. Corp., 280 F.3d

868, 870 (8th Cir. 2002).

       In this case, plaintiff has failed to state a claim against any of the named defendants. For

instance, as to defendants Phillips and Yohe, plaintiff provides only that they are directors in

charge of programs and people at the Saint Patrick Center. Nothing more is presented in terms of

“the nature and basis or grounds for a claim” against them. As to defendants Belcher, Brown, and

McBroom, all three appear to have worked with plaintiff in accessing services and programs.

Plaintiff variously accuses them of not helping him, not helping him enough, or not helping him

in the way he desires. None of the allegations against these defendants, however, establishes that

they have committed any wrongdoing or misconduct against plaintiff. That is, plaintiff never

demonstrates a plausible claim for relief, or provides facts to lift his amended complaint above the

speculative level. Finally, with regard to defendant McKissic, the allegations against her regarding

harassment, retaliatory eviction, and damaging property are vague, conclusory, and require

speculation on the part of the Court, rather than providing a plausible claim for relief. Therefore,

plaintiff has failed to state a claim upon which relief can be granted.

   E. Preservice Dismissal

       As noted above, the issue of subject matter jurisdiction may be raised at any time, by any

party or the court. Gray, 567 F.3d at 982. The burden of proving subject matter jurisdiction belongs

to the plaintiff. V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir.

2000). In this case, plaintiff has not carried his burden of establishing the Court’s subject matter



                                                 15
 Case: 4:19-cv-00677-AGF Doc. #: 8 Filed: 04/27/20 Page: 16 of 16 PageID #: 59



jurisdiction over this action. The federal criminal statute he proposes as a basis for federal question

jurisdiction does not provide a private right of action. Furthermore, there is no other federal statute,

federal treaty, or constitutional provision implicated by plaintiff’s factual allegations. Plaintiff has

also failed to demonstrate diversity between the parties, meaning that he has not established

diversity jurisdiction either. Therefore, the Court must dismiss this action for lack of subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        Moreover, pursuant to 28 U.S.C. § 1915, the Court is required to dismiss a case at any time

it determines that a complaint is frivolous, malicious, or fails to state a claim. Here, plaintiff’s

amended complaint fails to state a claim against any of the defendants. For this reason as well, the

Court must dismiss this action.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for lack

of subject matter jurisdiction and for failure to state a claim. See Fed. R. Civ. P. 12(h)(3); and 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this 27th day of April, 2020.


                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE




                                                  16
